
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket No. FEMA-B-7702]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual chance) Flood Elevations (BFEs) and proposed BFEs modifications for the communities listed below. The BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP).
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community.
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below.
        
        
          FOR FURTHER INFORMATION CONTACT:
          William R. Blanton, Jr., Engineering Management Section, Mitigation Division, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151.
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        National Environmental Policy Act
        This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        Regulatory Flexibility Act
        As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        Regulatory Classification
        This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735.
        Executive Order 13132, Federalism
        This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        Executive Order 12988, Civil Justice Reform
        This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
                
              
                Flooding source(s) 
                Location of referenced elevation 
                * Elevation in feet (NGVD) + Elevation in feet (NAVD) # Depth in feet above ground 
                Effective 
                Modified 
                Communities affected 
              
              
                
                  Calhoun County, Alabama and Incorporated Areas
                
              
              
                Coosa River 
                Talladega County Line 
                None
                +479
                Calhoun County (Unincorporated Areas). 
              
              
                 
                Etowah County Line
                None 
                +510 
                  
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                
                  ADDRESSES
                
              
              
                
                  Town of Ohatchee
                
              
              
                Maps are available for inspection at 7801 Alabama Highway 77, Ohatchee, AL 36271. 
              
              
                Send comments to The Honorable Joseph K. Roberson, Mayor, Town of Ohatchee, 7801 Alabama Highway 77, Ohatchee, AL 36271.
              
              
              
                
                  Calhoun County (Unincorporated Areas)
                
              
              
                Maps are available for inspection at 507 Francis Street W, Jacksonville, AL 36265. 
              
              
                Send comments to The Honorable Rudy Abbott, Chairman, Calhoun County, 1702 Nobel Street, Suite 103, Anniston, AL 36201. 
              
              
                
                  De Kalb County, Alabama, and Incorporated Areas
                
              
              
                Big Wills Creek 
                Approximately 7,000 feet downstream of confluence with Little Wills Creek 
                None
                +672
                Town of Collinsville, De Kalb County (Unincorporated Areas). 
              
              
                 
                Approximately 10,000 feet upstream of confluence with Little Wills Creek
                None
                +680
                  
              
              
                Big Wills Creek
                Approximately 2,500 feet upstream of confluence with Hammond Branch
                None
                +963
                Town of Hammondville. 
              
              
                 
                Approximately 5,000 feet upstream of confluence with Hammond Branch
                None
                +980
                  
              
              
                Bib Wills Creek
                Confluence with Davis Gap Creek
                None
                +783
                De Kalb County (Unincorporated Areas). 
              
              
                 
                Appoximately 2,000 feet upstream of confluence with Davis Gap Creek
                None
                +786
                  
              
              
                Davis Gap Creek
                Confluence with Big Wills Creek
                None
                +783
                De Kalb County (Unincorporated Areas). 
              
              
                 
                Approximately 1,500 feet upstream of confluence with Big Wills Creek
                None
                +786
                  
              
              
                Ivy Creek
                Confluence with Town Creek
                None
                +1,152
                De Kalb County, (Unincorporated Areas). 
              
              
                 
                Approximately 1,000 feet upstream of confluence with Town Creek
                None
                +1,154
                  
              
              
                Little Wills Creek
                Confluence with Big Wills Creek
                None
                +674
                Town of Collinsville, De Kalb County (Unincorporated Areas). 
              
              
                 
                Church Avenue Crossing
                None
                +710
                  
              
              
                Little Wills Creek
                Approximately 1,500 feet upstream of SR 68 Crossing
                None
                +734
                Town of Collinsville. 
              
              
                 
                Approximately 2,500 feet upstream of SR 68 Crossing
                None
                +738
                  
              
              
                Little Wills Creek Tributary
                Approximately 5,000 feet upstream of confluence with Little Wills Creek
                None
                +729
                Town of Collinsville. 
              
              
                 
                Approximately 5,700 feet upstream of confluence with Little Wills Creek
                None
                +731
                  
              
              
                Little Wills Valley Branch
                Approximately 2,500 feet downstream of 41st Street South Crossing
                None
                +839
                De Kalb County (Unincorporated Areas). 
              
              
                 
                Approximately 2,000 feet downstream of 41st Street South Crossing
                None
                +843
                  
              
              
                Phillips Branch
                Approximately 200 feet upstream of South Sauty Creek
                None
                +1,166
                City of Rainsville, De Kalb County (Unincorporated Areas). 
              
              
                 
                Approximately 1,000 feet upstream of South Sauty Creek
                None
                +1,171
                  
              
              
                Piney Creek
                Approximately 7,000 feet downstream of Horton Road Crossing
                None
                +1,199
                City of Rainsville, Town of Shiloh, De Kalb County (Unincorporated Areas). 
              
              
                 
                Confluence with Piney Creek Tributary
                None
                +1,215
                  
              
              
                Town Creek
                Approximately 1,000 feet upstream of confluence with Bynum Mill Branch
                None
                +1,124
                City of Rainsville, De Kalb County (Unincorporated Areas). 
              
              
                 
                Approximately 2,000 feet upstream of SR35 Crossing
                None
                +1,175
                  
              
              
                *National Geodetic Vertical Datum. 
              
              
                #Depth in feet above ground. 
              
              
                +North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Rainsville
                
              
              
              
                Maps are available for inspection at 70 McCurdy Avenue, Rainsville, AL 35988. 
              
              
                Send comments to The Honorable Donnie Chandler, Mayor, City of Rainsville, P.O. Box 309, Rainsville, AL 35986.
              
              
              
                
                  Town of Collinsville
                
              
              
              
                Maps are available for inspection at 39 Post Office Street, Collinsville, AL 35961. 
              
              
                Send comments to The Honorable Jimmy Carter, Mayor, Town of Collinsville, P.O. Box N, Collinsville, AL 35961.
              
              
              
                
                
                  Town of Hammondville
                
              
              
              
                Maps are available for inspection at 37699 U.S. Highway 11, Hammondville, AL 35989. 
              
              
                Send comments to The Honorable Larry Watson, Mayor, Town of Hammondville, P.O. Box 329, Valley Head, AL 35989.
              
              
              
                
                  Town of Shiloh
                
              
              
              
                Maps are available for inspection at 111 Grand Avenue, Suite 200, Fort Payne, AL 35967. 
              
              
                Send comments to The Honorable Charles D. Liles, Mayor, Town of Shiloh, P.O. Box 924, Rainsville, AL 35986.
              
              
              
                
                  De Kalb County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 111 Grand Avenue, Suite 200, Fort Payne, AL 35967. 
              
              
                Send comments to The Honorable Sid Holcomb, Chairman, DeKalb County, 111 Grand Avenue, Suite 200, Fort Payne, AL 35967.
              
              
              
                
                  Escambia County, Alabama and Incorporated Areas
                
              
              
                Big Escambia Creek 
                U.S. 29 and U.S. 31 Crossing 
                None
                +73
                Escambia County (Unincorporated Areas).
              
              
                 
                Approximately 8,000 feet upstream of U.S. 9 and U.S. 31 Crossing
                None
                +78 
              
              
                Burnt Corn
                Approximately 6,200 feet upstream of confluence with Murder Creek
                None
                +88
                Escambia County (Unincorporated Areas). 
              
              
                 
                Approximately 1,500 feet upstream of confluence with Little Juniper Creek
                None 
                +109 
              
              
                Conecuh River
                Approximately 6,000 feet upstream of confluence with Murder Creek
                None
                +79
                Town of Riverview, Escambia County (Unincorporated Areas). 
              
              
                 
                Approximately 31,000 feet upstream of confluence with Murder Creek
                None
                +86 
              
              
                Franklin Mill Creek
                Approximately 4,000 feet upstream of confluence with Murder Creek
                None
                +69
                Escambia County (Unincorporated Areas). 
              
              
                 
                Approximately 4,000 feet upstream of Booth Boulevard Crossing
                None
                +91 
              
              
                King Branch
                Confluence with Murder Creek
                None
                +90
                Escambia County (Unincorporated Areas). 
              
              
                 
                Martin Luther King Drive Crossing
                None
                +109 
              
              
                Mantle Branch
                Confluence with Conecuh River
                None
                +82
                Escambia County (Unincorporated Areas). 
              
              
                 
                Forrest Avenue (U.S. 29) Crossing
                None
                +82 
              
              
                Murder Creek
                Approximately 11,000 feet upstream of confluence with Conecuh River
                None
                +81
                Escambia County (Unincorporated Areas). 
              
              
                 
                Approximately 10,000 feet upstream of confluence with King Branch 
                None
                +95 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Riverview
                
              
              
              
                Maps are available for inspection at 4190 Highway 41, Brewton, AL 36426. 
              
              
                Send comments to The Honorable Carl O. Smith, Mayor, Town of Riverview, PO Box 2368, Riverview, AL 36427.
              
              
              
                
                  Escambia County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 314 Belleville Avenue, Brewton, AL 36426. 
              
              
                Send comments to The Honorable Larry W. White, Chairman, Escambia County Commission, P.O. Box 848, Brewton, AL 36427. 
              
              
                
                  Etowah County, Alabama, and Incorporated Areas
                
              
              
                Coosa River
                St. Clair County Line
                None
                +511
                City of Southside. 
              
              
                 
                Approximately 25,000 feet upstream of SR 77 Crossing
                None
                +516 
              
              
                Coosa River
                Approximately 1,000 feet downstream of confluence with Big Cove Creek 
                None
                +524
                Town of Hokes Bluff. 
              
              
                 
                Approximately 35,000 feet upstream of confluence with Big Cove Creek
                None
                +529 
              
              
                Greenway Creek
                Hooke Street Crossing
                None
                +523
                City of Gadsden. 
              
              
                 
                Springfield Avenue Crossing
                None
                +530 
              
              
                Little Cove Creek
                U.S. 278 Crossing
                None
                +524
                Town of Hokes Bluff. 
              
              
                 
                Approximately 6,000 feet upstream of U.S. 278 Crossing 
                None
                +524 
              
              
                Locust Fork of Black Warrior River
                Approximately 7,500 feet downstream of Payne Branch
                None
                +821
                Town of Walnut Grove, Etowah County (Unincorporated Areas). 
              
              
                
                 
                Approximately 1,000 feet upstream of Payne Branch
                None
                +827 
              
              
                Payne Branch
                Confluence with Locust Fork of Black Warrior River
                None
                +824
                Town of Walnut Grove. 
              
              
                 
                Ashville Road Crossing
                None
                +836 
              
              
                Town Creek
                Approximately 3,000 feet upstream of Tuscaloosa Avenue Crossing
                None
                +544
                City of Gadsden, Etowah County (Unincorporated Areas). 
              
              
                 
                Approximately 4,400 feet upstream of Tuscaloosa Avenue Crossing 
                None
                +554 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Gadsden
                
              
              
              
                Maps are available for inspection at 90 Broad Street, Gadsden, AL 35901. 
              
              
                Send comments to The Honorable Steve Means, Mayor, City of Gadsden, 90 Broad Street, Gadsden, AL 35901.
              
              
              
                
                  City of Southside
                
              
              
              
                Maps are available for inspection at 2255 Highway 77, Southside, AL 35907. 
              
              
                Send comments to The Honorable Wally Burns, Mayor, City of Southside, 2255 Highway 77, Southside, AL 35907.
              
              
              
                
                  Town of Hokes Bluff
                
              
              
              
                Maps are available for inspection at 3301 Alford Bend Road, Hokes Bluff, AL 35903. 
              
              
                Send comments to The Honorable Tim Langdale, Mayor, Town of Hokes Bluff, 3301 Alford Bend Road, Hokes Bluff, AL 35903.
              
              
              
                
                  Town of Walnut Grove
                
              
              
              
                Maps are available for inspection at 4012 Gadsden-Blountsville Rd., Walnut Grove, AL 35990. 
              
              
                Send comments to The Honorable Autry Works, Mayor, Town of Walnut Grove, 4012 Gadsden-Blountsville Road, Walnut Grove, AL 35990.
              
              
              
                
                  Etowah County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 800 Forrest Avenue, Gadsden, AL 35901. 
              
              
                Send comments to The Honorable Tim N. Choate, Chairman, Etowah County Commission, 800 Forrest Avenue, Gadsden, AL 35901. 
              
              
                
                  Marshall County, Alabama, and Incorporated Areas
                
              
              
                Guntersville Lake
                Approximately 5,000 feet downstream of SR 69 Crossing
                None
                +596
                City of Guntersville, Marshall County (Unincorporated Areas). 
              
              
                 
                SR 69 Crossing
                None
                +596 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Guntersville
                
              
              
              
                Maps are available for inspection at 341 Gunter Avenue, Guntersville, AL 35976. 
              
              
                Send comments to The Honorable Robert Henbree, Mayor, City of Guntersville, 341 Gunter Avenue, Guntersville, AL 35976.
              
              
              
                
                  Marshall County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 424 Blount Avenue, Guntersville, AL 35976. 
              
              
                Send comments to The Honorable Billy Cannon, Chairman, Marshall County Commission, 424 Blount Avenue, Guntersville, AL 35976. 
              
              
                
                  Talladega County, Alabama, and Incorporated Areas
                
              
              
                Blue Eye Creek
                Approximately 2,000 feet downstream of McLain Avenue Crossing
                None
                +482
                Talladega County (Unincorporated Areas) 
              
              
                 
                Approximately 1,000 feet upstream of McLain Avenue Crossing
                None
                +486 
              
              
                Coosa River
                Approximately 13,000 feet downstream of confluence with Talladega Creek
                None
                +413
                Talladega County (Unincorporated Areas) 
              
              
                 
                Approximately 3,000 feet downstream of confluence with Talladega Creek
                None
                +414 
              
              
                Coosa River
                Shelby County Line
                None
                +418
                Town of Lincoln, Talladega County (Unincorporated Areas). 
              
              
                 
                Calhoun County Line
                None
                +479
                
              
              
                Crooked Creek
                Approximately 4,500 feet downstream of 3rd Street Crossing
                None
                +521
                Talladega County (Unincorporated Areas). 
              
              
                 
                Approximately 2,000 feet downstream of 3rd Street crossing
                None
                +526 
              
              
                
                Griffin Branch
                Approximately 7,800 feet downstream of Bon Air Road Crossing
                None 
                +421
                City of Childersburg, Town of Bon Air, Talladega County (Unincorporated Areas). 
              
              
                 
                U.S. Highway 280 Crossing
                None
                +469 
              
              
                Shirtee Creek
                Odena Road Crossing
                None
                +465
                Talladega County (Unincorporated Areas). 
              
              
                 
                Approximately 3,000 feet upstream of Odena Road Crossing
                None 
                +471 
              
              
                Talladega Creek
                Confluence with Coosa River
                None
                +417
                Talladega County (Unincorporated Areas). 
              
              
                 
                Approximately 8,000 feet upstream of confluence with Coosa River
                None
                +418 
              
              
                Upper Shirtee Creek 
                Approximately 1,000 feet downstream of Old Birmingham Highway Crossing 
                None 
                +516 
                Talladega County (Unincorporated Areas).
              
              
                 
                Old Birmingham Highway Crossing 
                None 
                +518
              
              
                * National Geodetic Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                + North American Vertical Datum.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Childersburg
                
              
              
              
                Maps are available for inspection at 118 Sixth Avenue, SW, Childersburg, AL 35044.
              
              
                Send comments to The Honorable B. J. Meeks, Mayor, City of Childersburg, 118 Sixth Avenue, SW, Childersburg, AL 35044.
              
              
              
                
                  Town of Bon Air
                
              
              
              
                Maps are available for inspection at 500 Institute Lane, Talladega, AL 35161.
              
              
                Send comments to The Honorable Pam Pilketon, Mayor, Town of Bon Air, P.O. Box 117, Bon Air, AL 35032.
              
              
              
                
                  Town of Lincoln
                
              
              
              
                Maps are available for inspection at 33 Complex Drive, Linclon, AL 35096.
              
              
                Send comments to The Honorable Carroll L. Watson, Mayor, City of Lincoln, 33 Complex Drive, Lincoln, AL 35096.
              
              
              
                
                  Talladega County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 500 Institute Lane, Talladega, AL 35161.
              
              
                Send comments to The Honorable Jimmy Roberson, Chairman, County Commission of Talladega, 1 Courthouse Square, Talladega, AL 35161. 
              
              
                
                  Columbia County, Florida and Incorporated Areas
                
              
              
                Cannon Creek 
                Approximately 450 feet upstream of the confluence with Clay Hole Creek 
                None 
                +70 
                Columbia County (Unincorporated Areas).
              
              
                 
                Approximately 650 feet upstream of Quail Heights Boulevard
                None 
                +136
              
              
                Montgomery Outlet Stream 
                Approximately 900 feet upstream of the confluence with Alligator Lake 
                *104 
                +104 
                City of Lake City.
              
              
                 
                At the confluence with Lake Montgomery
                *131
                +131
              
              
                Lake Montgomery 
                Entire shoreline 
                *131.3 
                +130.8 
                City of Lake City.
              
              
                Rose Creek 
                Approximately 1,350 feet upstream of the confluence with Clay Hole Creek 
                None 
                +50 
                Columbia County (Unincorporated Areas).
              
              
                 
                Approximately 600 feet upstream of SW Tustennugee Avenue 
                None 
                +88
              
              
                Ponding Area 1
                An approximately 77 acre area at the intersection of Upchurch Road and  Prairie Road
                None
                +91.3
                Columbia County (Unincorporated Areas).
              
              
                Ponding Area 2 
                An approximately 10 acre area at the intersection of Troy Road and Callanan Road 
                None 
                +93.6 
                Columbia County (Unincorporated Areas).
              
              
                Ponding Area 3a 
                An approximately 25 acre area at the intersection of County Road 252 and  Holly Drive 
                None 
                +103.2 
                Columbia County (Unincorporated Areas).
              
              
                Ponding Area 3b
                An approximately 5 acre area at the intersection of Pine Lane and Forest Avenue
                None
                +107.7
                Columbia County (Unincorporated Areas)
              
              
                Ponding Area 3c 
                An approximately 5 acre area just west of Cherokee Road 
                None 
                +104.2 
                Columbia County (Unincorporated Areas).
              
              
                Ponding Area 3d 
                An approximately 11 acre area just east of Cherokee Road 
                None 
                +104.5 
                Columbia County (Unincorporated Areas).
              
              
                Ponding Area 3e 
                An approximately 5 acre area just east of Johnathan Road 
                None 
                +105.3 
                Columbia County (Unincorporated Areas).
              
              
                * National Geodetic Vertical Datum.
              
              
                # Depth in feet above ground
              
              
                + North American Vertical Datum.
              
              
                
                
                  ADDRESSES
                
              
              
                
                  Columbia County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at the Columbia County Courthouse, 173 Northeast Hernando Avenue, Lake City, Florida.
              
              
                Send comments to Mr. Dale Williams, Columbia County Manager, P.O. Box 1529, Lake City, Florida 32056-1529.
              
              
              
                
                  City of Lake City
                
              
              
                Maps are available for inspection at the Lake City City Hall, 205 North Marion Avenue, Lake City, Florida.
              
              
                Send comments to Mr. Grayson Cason, Lake City City Manager, 205 North Marion Avenue, Lake City, Florida 32055.
              
              
                
                  Gulf County, Florida and Incorporated Areas
                
              
              
                Five Acre Farm Creek East
                Approximately 800 feet downstream of County Route 381
                None
                +23 
                Gulf County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of County Route 381 
                None 
                +26
              
              
                Five Acre Farm Creek West 
                Approximately 1.6 miles downstream of State Route 71 
                None 
                +25 
                Gulf County (Unincorporated Areas).
              
              
                 
                Just upstream of State Route 71 
                None 
                +26
              
              
                Stone Mill Creek 
                Approximately 0.4 mile downstream of State Route 71
                None 
                +30 
                Gulf County (Unincorporated Areas), City of Wewahitchka.
              
              
                 
                Approximately 2.8 miles upstream of State Route 71 
                None 
                +31
              
              
                * National Geodetic Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                + North American Vertical Datum.
              
              
                
                  ADDRESSES
                
              
              
                
                  Gulf County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at the Gulf County Courthouse, 1000 Cecil G. Costin, Sr. Boulevard, Room 302, Port St. Joe, Florida.
              
              
                Send comments to Mr. Carmen L. McLemore, Chairman of the Gulf County Board of Commissioners, 1000 Cecil G. Costin, Sr. Boulevard, Port St. Joe, Florida 32456.
              
              
              
                
                  City of Wewahitchka
                
              
              
                Maps are available for inspection at the Wewahitchka City Hall, 109 South 2nd Street, Wewahitchka, Florida.
              
              
                Send comments to Mr. Donald Minchew, Wewahitchka City Manager, 109 South 2nd Street, Wewahitchka, Florida 32465.
              
              
                
                  Seminole County, Florida, and Incorporated Areas
                
              
              
                Deep Lake 
                
                None 
                +55 
                Seminole County (Unincorporated Areas)
              
              
                Lake Pickett 
                
                None 
                +58 
                Seminole County (Unincorporated Areas)
              
              
                * National Geodetic Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                + North American Vertical Datum.
              
              
                
                  ADDRESSES
                
              
              
                
                  Seminole County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at Seminole County Manager, 1101 East First Street, Sanford, FL 32771.
              
              
                Send comments to Mr. Don Fisher, County Manager, Seminole County Services Building, 1101 East First Street, Sanford, FL 32771.
              
              
                
                  Suwannee County, Florida and Incorporated Areas
                
              
              
                Closed Basin Area 1A 
                An area located approximately 0.8 mile southwest of the intersection of 104th Street and County Road 49 
                None 
                +91
                Suwannee County (Unincorporated Areas)
              
              
                Closed Basin Area 1B 
                An area located approximately 460 feet east of the intersection of 112th Street and 109th Drive 
                None 
                +100 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 1C 
                An area located approximately 0.5 mile west of the intersection of 112th Street and County Road 49 
                None 
                +91 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 1D 
                An area located approximately 900 feet east of the intersection of 112th Street and County Road 49 
                None 
                +115 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 1E 
                An area located approximately 0.4 mile east of the intersection of 112th Street and County Road 49 
                None 
                +125 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 1F 
                An area located approximately 550 feet southeast of the intersection of 114th Terrace and County Road 49 
                None 
                +104 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 2A 
                An area located approximately 1,250 feet southeast of the intersection of 99th Lane and 146th Street 
                None 
                +99 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 2B 
                An area located approximately 0.25 mile northeast of the intersection of 99th Lane and 146th Street 
                None 
                +98 
                Suwannee County (Unincorporated Areas). 
              
              
                
                Closed Basin Area 2C 
                An area located approximately 0.4 mile east of the intersection of 99th Lane and 146th Street 
                None 
                +93 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 2D 
                An area located approximately 0.6 mile southeast of the intersection of 99th Lane and 146th Street 
                None 
                +93 
                Suwannee County (Unincorporated Areas). 
              
              
                Closed Basin Area 2E 
                An area located approximately 0.7 mile northeast of the intersection of 99th Lane and 146th Street 
                None 
                +104 
                Suwannee County (Unincorporated Areas). 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  Suwannee County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at the Suwannee County Coordinator's Office, Suwannee County Courthouse, 200 South Ohio/MLK Jr. Avenue, Live Oak, Florida. 
              
              
                Send comments to Mr. John Wooley, Suwannee County Coordinator, 224 Pine Avenue, Live Oak, Florida 32064. 
              
              
                
                  Union County, Georgia and Incorporated Areas
                
              
              
                Akins Creek/Cooks Cove Branch 
                At confluence with Nottely River (Upper Reach) 
                None 
                *1,829
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 1,690 feet upstream of Town Mountain Road
                None
                *1,903
                  
              
              
                Anderson Creek
                At confluence with Coosa Creek
                None
                *1,805
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 2,660 feet upstream of the confluence with Coosa Creek
                None
                *2,015
                  
              
              
                Arkaqua Creek
                At confluence with Nottely River (Upper Reach)
                None
                *1,832
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 11,170 feet upstream of Lower Trackrock Road
                None
                *2,015
                  
              
              
                Barnes Creek
                At confluence with Ivylog Creek
                None
                *1,790
                Union County (Unincorporated Areas). 
              
              
                 
                Just upstream of Ivylog Road
                None
                *1,810
                  
              
              
                Brasstown Creek
                Approximately 1,100 feet downstream of Young Harris Highway
                None
                *1,889
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 3,500 feet upstream of Young Harris Highway
                None
                *1,931
                  
              
              
                Butternut Creek
                At confluence with Nottely River (Upper Reach)
                *1,786
                *1,783
                City of Blairsville, Union County (Unincorporated Areas). 
              
              
                 
                Approximately 8,210 feet upstream of Memory Gardens Drive
                None
                *1,950
                  
              
              
                Conley Creek
                Approximately 2,750 feet downstream of Murphy Highway
                None
                *1,788
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 70 feet upstream of Ivylog Road
                None
                *1,852
                  
              
              
                Coosa Creek
                Approximately 90 feet downstream of Blue Ridge Highway
                None
                *1,802
                Union County (Unincorporated Areas). 
              
              
                 
                At confluence of East and West Forks Coosa Creek
                None
                *1,865
                  
              
              
                Dooley Creek
                Approximately 130 feet downstream of John Smith Road West
                None
                *1,653
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 855 feet upstream of R.T. Lance Road
                None
                *1,784
                  
              
              
                East Fork Coosa Creek
                At confluence with Coosa Creek
                None
                *1,865
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 3,030 feet upstream of Crawley Gap Road
                None
                *1,950
                  
              
              
                Ivylog Creek
                Approximately 100 feet downstream of the confluence of Barnes Creek
                None
                *1,789
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 3,280 feet upstream of Gumlog Road
                None
                *1,899
                  
              
              
                Jones Creek
                At confluence with Youngcane Creek
                None
                *1,877
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 360 feet upstream of R Way Road
                None
                *1,955
                  
              
              
                Kiutuestia Creek
                Approximately 50 feet downstream of Kiutuestia Creek Road
                None
                *1,783
                Union County (Unincorporated Areas). 
              
              
                 
                Just downstream of Pleasant Grove Road
                None
                *1,884
                  
              
              
                Little Youngcane Creek
                At confluence with Youngcane Creek
                None
                *1,877
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 50 feet upstream of Blue Ridge Highway
                None
                *1,935
                  
              
              
                
                Nottely Lake
                Entire Shoreline
                None
                *1,783
                Union County (Unincorporated Areas). 
              
              
                Nottely River (Lower Reach)
                Approximately 3,465 feet downstream of John Smith Road West
                None
                *1,600
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 8,180 feet upstream of John Smith Road West
                None
                *1,615
                  
              
              
                Nottely River (Upper Reach)
                Approximately 800 feet upstream of State Highway 515
                None
                *1,782
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 50 feet upstream of Hatchet Creek Road
                None
                *2,021
                  
              
              
                Stink Creek
                At confluence with Nottely River (Upper Reach)
                None
                *1,889
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 200 feet upstream of Wolfstake Road East
                None
                *2,007
                  
              
              
                Suches Creek
                At confluence with Toccoa River
                None
                *2,107
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 6,520 feet upstream of Old Robert Harkins Drive
                None
                *2,141
                  
              
              
                Toccoa River
                Approximately 11,960 feet downstream of Parker Road
                None
                *2,407
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 2,220 feet upstream of Gooch Road South
                None
                *2,156
                  
              
              
                Town Creek
                At confluence with Nottely River (Upper Reach)
                *1,868
                *1,869
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 275 feet upstream of Fain Branch Road
                None
                *1,994
                  
              
              
                Trackrock Branch
                At confluence with Arkaqua Creek
                None
                *1,890
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 3,900 feet upstream of the confluence with Arkaqua Creek
                None
                *1,920
                  
              
              
                West Fork Coosa Creek/Hicks Gap Branch
                At confluence with Coosa Creek
                None
                *1,865
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 70 feet upstream of Mulky Gap Road
                None
                *1,945
                  
              
              
                Wolf Creek
                At confluence with Nottely River (Upper Reach)
                *1,865
                *1,866
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 1,375 feet upstream of Meadow Drive
                None
                *1,913
                  
              
              
                Youngcane Creek
                Approximately 225 feet downstream of State Highway 515
                None
                *1,817
                Union County (Unincorporated Areas). 
              
              
                 
                Approximately 2,420 feet upstream of Burnette Road
                None
                *1,984
                  
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Blairsville
                
              
              
              
                Maps are available for inspection at the Community Map Repository, City Hall, Blairsville, Georgia 30514. 
              
              
                Send comments to The Honorable Ray E. Potts, Mayor, City of Blairsville, City Hall, P.O. Box 307, Blairsville, Georgia 30514.
              
              
              
                
                  Union County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at the Community Map Repository, 114 Courthouse Street, Blairsville, Georgia 30512. 
              
              
                Send comments to Mr. Lamar Paris, Sole Commissioner, Union County, County Commissioner's Office, 114 Courthouse Street, Blairsville, Georgia 30512. 
              
              
                
                  Fall River County, South Dakota, and Incorporated Areas
                
              
              
                Fall River
                Confluence with Cheyenne River
                None
                +3,046
                The City of Hot Springs, Fall River County (Unincorporated Areas). 
              
              
                 
                Approximately 0.25 miles upstream of Battle Mountain Avenue
                +3,475
                +3,476 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  Fall River County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at: County Courthouse, 906 North River Street, Hot Springs, South Dakota. 
              
              
                Send comments to: Mr. Glen Reaser, Chairman, Fall River County Commissioners, 906 North River Street, Hot Springs, South Dakota, 57747.
              
              
              
                
                  City of Hot Springs
                
              
              
              
                
                Maps are available for inspection at: City Hall, 303 North River Street, Hot Springs, South Dakota. 
              
              
                Send comments to: The Honorable Carl Oberlitner, Mayor, City of Hot Springs, 303 North River Street, Hot Springs, South Dakota, 57747. 
              
              
                
                  Cumberland County, Tennessee, and Incorporated Areas
                
              
              
                Obed River
                At Interstate Highway 40
                None
                +1,674
                Cumberland County (Unincorporated Areas), City of Crossville. 
              
              
                 
                At confluence with Obed Creek
                None
                +1,702 
              
              
                Obed Creek
                At confluence with Obed River
                None
                +1,702
                City of Crossville. 
              
              
                 
                Approximately 1,500 feet upstream of confluence with Town Branch 
                None
                +1,736 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  Cumberland County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at: Cumberland County, 2 North Main Street, Suite 203, Crossville, TN 38555. 
              
              
                Send comments to the Honorable Brock Hill, Mayor, Cumberland County, 2 North Main Street, Suite 203, Crossville, TN 38555. 
              
              
              
                
                  City of Crossville
                
              
              
              
                Maps are available for inspection at: Cumberland County EOC, 42 Southbend Drive, Crossville, TN 38555. 
              
              
                Send comments to the Honorable J.H. Graham, Mayor, City of Crossville, 99 Municipal Avenue, Crossville, TN 38555. 
              
              
                
                  Fayette County Tennessee, and Incorporated Areas
                
              
              
                Cane Creek
                At the confluence of Little Cypress Creek
                *278
                +278
                Fayette County, (Unincorporated Areas), Town of Gallaway. 
              
              
                 
                Approximately 7,000 feet upstream of Centerpoint Drive
                None
                +297 
              
              
                Cane Creek Tributary
                At the confluence with Cane Creek
                *285
                +284
                Town of Gallaway. 
              
              
                 
                Approximately 800 feet upstream of Highway 70
                *297
                +295 
              
              
                Cypress Creek
                Just upstream of Highway 64
                *297
                +296
                Fayette County (Unincorporated Areas). 
              
              
                 
                Approximately 1,300 feet upstream of State Highway 196
                None
                +310 
              
              
                Grays Creek
                Approximately 1,980 feet southwest of the intersection of Seward Drive and Jacobs Way
                None
                +343
                Fayette County (Unincorporated Areas). 
              
              
                 
                Approximately 4,980 feet southwest of the intersection of Seward Drive and Walnut Hill Way
                None
                +359 
              
              
                North Fork Wolf River
                At the confluence with Wolf River
                *340
                +339
                Fayette County (Unincorporated Areas). 
              
              
                 
                Approximately 11,400 feet upstream of State Highway 76
                *361
                +361 
              
              
                * National Geodetic Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Town of Gallaway
                
              
              
              
                Maps are available for inspection at 607 Watson Drive, Gallaway, TN 38036. 
              
              
                Send comments to The Honorable Elna Watson, Mayor, 607 Watson Drive, Gallaway, TN 38036.
              
              
              
                
                  Fayette County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 16265 Highway 64, Suite 4, Somerville, TN 38068. 
              
              
                Send comments to The Honorable Rhea Taylor, Mayor, 10395 North Main Street, Somerville, TN 38068. 
              
              
                
                  Guadalupe County, Texas, and Incorporated Areas
                
              
              
                Cibolo Creek
                Approximately 7,500 feet downstream from intersection with I-35
                *735
                +740
                City of Selma. 
              
              
                 
                Approximately 4,800 feet upstream from intersection with I-35
                *764
                +763 
              
              
                Dietz Creek
                Approximately 2,000 feet downstream of I-35
                *749
                +751
                City of Selma. 
              
              
                 
                Approximately 4,000 feet upstream from I-35
                None
                +767 
              
              
                Guadalupe River
                Approximately 2,500 feet upstream from Confluence with Long Creek
                *550
                +558
                City of New Braunfels. 
              
              
                 
                At East County Line Road
                *587
                +598 
              
              
                
                * National Geodetic Vertical Datum. 
              
              
                * National Geodetic Vertical Datum.
              
              
                # Depth in feet above ground. 
              
              
                + North American Vertical Datum. 
              
              
                
                  ADDRESSES
                
              
              
                
                  City of New Braunfels
                
              
              
              
                Maps are available for inspection at 424 South Castell, New Braunfels, TX 78130. 
              
              
                Send comments to The Honorable Bruce Boyer, Mayor, City of Braunfels, 424 South Castell, New Braunfels, TX 78130.
              
              
              
                
                  City of Selma
                
              
              
              
                Maps are available for inspection at 9375 Corporate Dr., Selma, TX 78154. 
              
              
                Send comments to The Honorable James Parma, Mayor, City of Selma, 9375 Corporate Dr., Schertz, TX 78154. 
              
            
            
              (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”)
            
          
          
            Dated: December 22, 2006.
            David I. Maurstad,
            Director, Mitigation Division, Federal Emergency Management Agency, Department of Homeland Security. 
          
        
      
      [FR Doc. E7-133 Filed 1-8-07; 8:45 am]
      BILLING CODE 9110-12-P
    
  